     Case 3:20-cv-01966-LAB-BGS Document 4 Filed 10/26/20 PageID.138 Page 1 of 3



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    DONAT RICKETTS                           Case No.: 20cv1966-LAB (BGS)
12                                Plaintiff,
                                               ORDER DENYING MOTION TO
13    v.                                       PROCEED IN FORMA
                                               PAUPERIS; AND
14    UNITED STATES COPYRIGHT
      OFFICES, et al.
15                                             ORDER OF DISMISSAL
                              Defendants.
16
17         Plaintiff Donat Ricketts filed this action bringing claims for copyright
18   infringement, RICO, federal trademark infringement, and various state law causes
19   of action. He did not pay the filing fee, but filed a motion to proceed in forma
20   pauperis (“IFP”).
21   IFP Motion
22         Ricketts’ IFP motion provides only minimal information about his income and
23   expenses. In addition to social security benefits, Ricketts says he receives
24   unspecified income working for Posmates. He says he has no cash at all, and that
25   he spends his entire take-home income on rent, utilities, gasoline, and hygiene
26   products, without saying how much he spends on each, or how he obtains other
27   necessities such as food and clothing. He lists his sole asset as a car worth around
28   $6,000. He says he has no dependents, and has debts of $6,300.

                                               1
                                                                                 20cv1966
     Case 3:20-cv-01966-LAB-BGS Document 4 Filed 10/26/20 PageID.139 Page 2 of 3



1          A plaintiff seeking leave to proceed IFP must state the facts in his affidavit
2    “with some particularity, definiteness, and certainty.” United States v. McQuade,
3    647 F.2d 938, 940 (9th Cir. 1981). It is likely he could likely correct his motion to
4    provide enough detailed information to show that he is entitled to proceed IFP if
5    given the opportunity, but he has not done so yet.
6    Venue
7          As Plaintiff, the burden falls on Ricketts to show that venue is proper in this
8    District. See Piedmont Label Co. v. Sun Garden Packing Co., 598 F.2d 491, 496
9    (9th Cir. 1979). Although the complaint says Ricketts is raising claims under RICO,
10   the Lanham Act, and possibly some other federal law, the only federal claim he
11   has pled with any clarity and sought relief for is his claim for infringement of his
12   federal copyrights. All other claims either arise under state law or are non-
13   cognizable.
14         In federal copyright infringement suits, proper venue is not determined by the
15   general provision governing suits in the federal district courts, but rather by the
16   venue provision of the Copyright Act, 28 U.S.C. § 1400(a); Lumiere v. Mae Edna
17   Wilder, Inc., 261 U.S. 174, 176 (1923). Under § 1400(a), “[c]ivil actions, suits, or
18   proceedings arising under any Act of Congress relating to copyrights or exclusive
19   rights in mask works or designs may be instituted in the district in which the
20   defendant or his agent resides or may be found.” 28 U.S.C. § 1400(a). For venue
21   purposes, defendants are “found” in a district where, if the district were treated as
22   a separate state, they would be subject to personal jurisdiction. See Incredible
23   Features, Inc. v. BackChina, LLC, ___ F. Supp. 3d ___, 2020 WL 4727288 at *1
24   (C.D. Cal., Aug. 3, 2020).
25         Ricketts’ state law claims are subject to the ordinary venue provisions of 28
26   U.S.C. § 1391, however. See Allstar Marketing Group, LLC v. Your Store Online,
27   LLC, 666 F. Supp. 2d 1109, 1127—28 (C.D. Cal., 2009).
28   ///

                                               2
                                                                                  20cv1966
     Case 3:20-cv-01966-LAB-BGS Document 4 Filed 10/26/20 PageID.140 Page 3 of 3



1          The complaint does not allege that any Defendant resides or can be found
2    in this District. Rather, all Defendants are from either Los Angeles or other states.
3    Nothing in the complaint suggests they directed their actions towards this District.
4    Rather, all the actions giving rise to Ricketts’ claims occurred in and around Los
5    Angeles, in the Central District, or possibly in other districts where Defendants are
6    located. The only connection between Ricketts’ claims and this District seems to
7    be that Ricketts lives here. Venue is therefore not proper in this District under either
8    § 1400(a) or § 1391.
9          Provided improper venue has not been waived, the Court can raise the issue
10   and dismiss or transfer for improper venue sua sponte. See generally Costlow v.
11   Weeks, 790 F.2d 1486 (9th Cir. 1986). Leave to proceed IFP has not been granted
12   and the mandatory screening required under 28 U.S.C. §§ 1915A and 1915(e)(2)
13   has not been done yet. Transferring a case where no filing fee has been paid and
14   where IFP status has not been granted would run counter to the interests of justice.
15   The Court therefore determines that dismissal without prejudice is appropriate.
16   Conclusion and Order
17         The motion to proceed IFP is DENIED WITHOUT PREJUDICE. This action
18   is DISMISSED WITHOUT PREJUDICE. Nothing in this order prevents Ricketts
19   from refiling this action in a court where venue is proper.
20
21         IT IS SO ORDERED.
22   Dated: October 26, 2020
23
24                                            Honorable Larry Alan Burns
                                              Chief United States District Judge
25
26
27
28

                                                3
                                                                                     20cv1966
